Perkins, J.
Suit upon a contract of subscription to theMartinsville and Franldin Railroad Go. No exception was taken to the overruling of a demurrer to the complaint; hence, no question of law was reserved upon the demurrer. The general denial was answered; hence, the corporation was admitted to exist, dé faeto.
An issue of law, upon a demurrer to a paragraph of the answer, was submitted to the Court at the same time with the submission of the issues of fact, upon the general denial; and as-the judgment of the'Court upon all the issues was for the plaintiff, the demurrer must be regarded as having been sustained, but without exception taken. Upon the evidence, we can not say the Court erred in refusing a new trial. We have noticed all the errors assigned.
Per Curiam.
The judgment below is affirmed, with 1 per cent, damages, and costs.